Case: 15-60599      Document: 00513646693         Page: 1    Date Filed: 08/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-60599
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        August 22, 2016
                                                                           Lyle W. Cayce
CHARLES DANILE SHOEMATE,                                                        Clerk


                                                 Plaintiff-Appellant

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS; MISSISSIPPI PAROLE
BOARD; MARSHALL L. FISHER, Commissioner Mississippi Department of
Corrections; STEVE PICKETT, Chairman Parole Board,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CV-208


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Charles Danile Shoemate, Mississippi prisoner # 66283, appeals the
dismissal of his 42 U.S.C. § 1983 complaint against the Mississippi
Department of Corrections, the Mississippi Parole Board (MPB), Marshall
L. Fisher, and Steve Pickett, which alleged that the defendants took away his
parole eligibility date in violation of the Fifth, Eighth, and Fourteenth


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60599    Document: 00513646693     Page: 2   Date Filed: 08/22/2016


                                 No. 15-60599

Amendments to the United States Constitution, as well as the ex post facto
clause.
      “Under Article III of the Constitution, federal courts may adjudicate only
actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494
U.S. 472, 477 (1990). The case-or-controversy requirement is present at all
levels of litigation, from the trial level through the appellate process. Id. at
477-78. An appeal is moot when the court can no longer grant any effectual
relief to the prevailing party. Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th
Cir. 2008).   Mootness is jurisdictional because it implicates the case-or-
controversy requirement under Article III, and we must raise the issue of
mootness sua sponte if necessary. United States v. Lares-Meraz, 452 F.3d 352,
354-55 (5th Cir. 2006).
      Following the dismissal of Shoemate’s complaint, MISS. CODE. ANN. § 47-
7-3(1)(f) was amended to restore parole eligibility to offenders, like Shoemate,
who were convicted of certain drug offenses.      Furthermore, the MPD has
calculated a parole eligibility date for Shoemate, which is the sole relief
requested in his § 1983 complaint.     Thus, there is no case or controversy
present concerning Shoemate’s § 1983 suit against the defendants, and this
appeal is moot. See Motient Corp., 529 F.3d at 537.
      Having determined that this appeal is moot, we next consider whether
the district court’s judgment dismissing Shoemate’s § 1983 complaint should
be vacated. See Staley v. Harris Cnty., Tex., 485 F.3d 305, 310 (5th Cir. 2007)
(en banc). Shoemate did not contribute to the reason the case is now moot.
“A party who seeks review of the merits of an adverse ruling, but is frustrated
by the vagaries of circumstance, ought not in fairness be forced to acquiesce in
the judgment.” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18,




                                       2
    Case: 15-60599    Document: 00513646693     Page: 3    Date Filed: 08/22/2016


                                 No. 15-60599

25 (1994).    Vacatur is appropriate in this case.        See United States v.
Munsingwear, Inc., 340 U.S. 36, 39-40 (1950); Staley, 485 F.3d at 310.
      Accordingly, we VACATE the district court’s judgment dismissing
Shoemate’s § 1983 complaint and REMAND this case to the district court with
instructions to dismiss the § 1983 complaint as moot because Shoemate is now
parole eligible and has been granted a parole eligibility date.




                                       3